Title: From Thomas Jefferson to Fulwar Skipwith, 26 February 1792
From: Jefferson, Thomas
To: Skipwith, Fulwar


          
            Dear Sir
            Philadelphia Feb. 26. 1792.
          
          I have duly recieved your favor of the 5th. inst. and wish I could give a more satisfactory answer to it. I do not believe our Consuls in the French islands will be recognised by the government of France very shortly. Should the treaty they have proposed, come to any thing, perhaps we may get this matter determined expressly. The Consular bill has never yet been taken up by the house of representatives. A member has promised me to have it brought forward.
          I received by Mr. Dawson a packet of letters which came from Havre for me, and were handed him by Mr. Aitcheson of Norfolk. There should have been with them a packet of newspapers pamphlets  &c. among which was one, of some consequence, as being referred to in the letter. I will thank you to make the necessary enquiries after this packet, of Mr. Aitcheson, or the Master of the ship or other person and communicate to me what you learn.—I am with much esteem Dr. Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        